Citation Nr: 1718367	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  16-36 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides in the Republic of Vietnam (RVN).  

2.  Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from November 1963 to June 1975, to include combat duty in Vietnam, with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claim is now within the jurisdiction of the RO in Wichita, Kansas, and it is from here that the appeal arises.  

The issues of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has a diagnosis of type 2 Diabetes and his flight records document landings in the Republic of Vietnam.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA clinical records document that the Veteran has been diagnosed with type 2 diabetes mellitus, and he asserts that as a result of service in Vietnam, he should be awarded service connection on account of presumed exposure to herbicides experienced in that nation.  The Board agrees.  

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be current disability resulting from that injury. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Also, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including type II diabetes, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore and other locations, if the conditions of service involved duty or visitation in Vietnam (i.e. that a Veteran with offshore assignment did, during the course of his duties, set foot on land or in the inland waterways of the Republic of Vietnam).   38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313; Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's DD Form 214 documents that the Veteran was winged a Naval Flight Officer (NFO) with service as a Radar Intercept Officer (RIO) in the F-4B Phantom II strike aircraft.  Service personnel records document that he participated in combat against the North Vietnamese, and that he was decorated for his attack missions in that nation.  Flight records from 1967 to 1970 show numerous missions flown from various aircraft carriers in the offshore vicinity of Vietnam, with several specific annotations describing Chu Lai and Da Nang as being part of the completed mission profile.  The Veteran stated that these fields, which are in Vietnam, were used as "Bingo" points during several of his missions.  In other words, as the Veteran was operating from a carrier over the skies of Vietnam, there were times when the aircraft expended (or risked expending) too much fuel in the combat mission and would need to land at either Da Nang or Chu Lai to refuel before flying back and landing on the ship's flight deck.  That these specific visits are noted in contemporaneous flight records demonstrates that the Veteran clearly visited Vietnam on several occasions during his naval service.  

As the Veteran had clear service in Vietnam as part and parcel of his naval aviation duties, and as he has a diagnosis of type 2 diabetes, his claim for service connection is granted.  38 C.F.R. §§ 3.307, 3.309.  


ORDER

Entitlement to service connection for diabetes mellitus is granted.  





REMAND

The Veteran had an extensive career in naval aviation as noted in the decision above.  He asserts that, in 1971, he flew with an inexperienced pilot on a training mission from Naval Air Station (NAS) Key West, and that the pilot made a mistake which caused him to lose control of the aircraft and forced an ejection for the Veteran who was serving as the RIO.  The Veteran states that he injured his back as a result of being violently thrown from the aircraft 90 feet above the ground.  

This assertion is credible given the nature of the Veteran's service, and it is also noted that prior to this accident, the Veteran flew several combat missions as a RIO where missiles were fired from his aircraft.  The F-4B is also a supersonic, highly maneuverable strike aircraft, and the mere operation of such a potent weapon system involves stresses to the joints as due to experiencing a force many time greater than normal gravity.  These activities are considered significant enough to potentially cause a trauma to the back, and as the Veteran has a diagnosis of DDD, an examination should be afforded addressing whether a current thoracolumbar spine disability had causal origins in service.  

It appears as if the only service treatment records currently in the claims file come from the Veteran's subsequent reserve service.  Efforts must be made to obtain outstanding service treatment records for his active duty period and, in addition, VA treatment records dating prior to 2014, and from 2014 to the present, should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the service treatment records from the Veteran's active duty period.   Also, obtain VA treatment records prior to, and after, 2014.  Associate copies of the records with the claims file and, if no records can be found after exhaustive search, so annotate the claims file.  

2.  Schedule the Veteran for a VA orthopedic examination.  The following is asked:

Did the Veteran's degenerative disc disease (DDD), or any other low back pathology, have causal origins in active service?  

*The Veteran's service as a combat Naval Flight Officer is to be accepted as duties which would cause a high degree of stress to the spine.  

*The Veteran's credible reports of experiencing an ejection from an F-4B aircraft in 1971 are to be considered as credible and consistent with the circumstances of active service.  

*The Veteran is documented to have participated in aerial combat over Vietnam, and his reports of missile firing and/or bomb dropping, as well as the flying of acrobatic or other difficult and joint-stressing aerial maneuvers, are to be considered as credible and consistent with the circumstances of active service.  

THE EXAMINER MUST PROVIDE A REASONING FOR ALL CONCLUSIONS REACHED IN THE NARRATIVE PORTION OF THE EXAMINATION REPORT.  THE MERE FACT THAT THE SERVICE RECORDS DO NOT DOCUMENT AN INJURY OR AN EVENT IS NOT, IN ITSELF, A SUFFICIENT BASIS ON WHICH TO REST A MEDICAL OPINION.  

 3.  Following the above-directed development, re-adjudicate the claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the case to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


